Per Curiam.
Jose Luis Hernandez, a workers' compensation claimant, was prescribed certain spinal-injection treatments. His employer authorized the treatment, but insisted that another physician-not Hernandez's treating *419physician-perform them. The Judge of Compensation Claims sided with the employer, and Hernandez appeals.
Section 440.13(2)(d) allows the employer "to transfer the care of an injured employee from the attending health care provider if an independent medical examination determines that the employee is not making appropriate progress in recuperation." Here, the employer did not satisfy the statute's requirements. Instead, the employer refused to allow Hernandez's authorized physician to perform authorized treatments, a refusal "amount[ing] to a de facto deauthorization of the doctor." Williams v. Triple J Enters. , 650 So.2d 1114, 1116 (Fla. 1st DCA 1995).
REVERSED and REMANDED for further proceedings.
B.L. Thomas, C.J., and Osterhaus and Winsor, JJ., concur.